Citation Nr: 1615667	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, evaluated as noncompensable prior to June 26, 2015, and as 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2015.  A transcript of the hearing is of record.  

In August 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was afforded VA audiological examinations in January 2009, October 2009 and September 2012.  A supplemental statement of the case (SSOC) was issued in March 2013.  In August 2015, the Board remanded the claim for additional development, including the scheduling of another VA audiology examination.  While the claim was in remand status, private treatment records from Lincolnton Audiology, including a June 26, 2015 diagnostic audiogram, were received.  Subsequently, in accordance with the August 2015 remand, the Veteran was afforded another VA audiological examination in October 2015.  Based on the results of the June 26, 2015 audiogram, the RO increased the evaluation for the Veteran's bilateral hearing loss to 10 percent, effective June 26, 2015.  This increased rating and the June 2015 private treatment records were discussed in a December 2015 rating decision and a December 2015 SSOC.  See December 2015 rating decision and December 2015 SSOC.  However, the claims file does not reflect that the RO has considered the October 2015 audiology examination.  In this regard, the October 2015 examination is listed as evidence in both the December 2015 rating decision and the December 2015 SSOC.  However, neither document contains a discussion of the findings from the examination or indicates that the examination was reviewed.  See id.  Under these circumstances, the Board has no alternative but to remand this matter for RO consideration of the additional evidence received, in the first instance, and to issue another SSOC, reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim, based on the entirety of the evidence, to include the October 2015 VA audiology examination.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

